DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS has been considered and placed in the application file.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
This final office action is in response to the amendment filed 12/28/2021.  Claims 1-22 are pending in this application and have been considered below.  
Applicant’s arguments with respect to claims 1-22 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0284132 A1 – hereinafter “Kim”) in view of Itagaki et al. (US 2012/0227103 A1 – hereinafter “Itagaki”).
Regarding Claims 1 and 11:
Kim discloses a computing device installed in or mountable to a shopping cart (¶87 discloses a shopping cart 500 in Fig. 5), comprising: 
a camera (¶87 discloses a camera module 503) configured to capture an image (¶80 discloses “the image data captured by the camera module can be transmitted to the server.”); and 
a processor (¶250 discloses a processor) configured to: 
 that has been registered as a registered commodity to be purchased by a customer (¶15 discloses “the information of at least one or more products is mapped to a first ID information for identifying a specific cart, storing the received information on the at least one or more products in a database along with the first ID information”; ¶125 and Fig. 11 discloses “Moreover, the digital signage display 1110 automatically displays a list 1112 of items (or products) loaded in the recognized smart cart, after receiving the list 1112 from the server.”; ¶¶126-128 and Fig. 11 discloses the process of products purchased by the customer), when an object is placed in the shopping cart, perform object recognition on an image of the object captured by the camera (¶97 discloses “the camera module 603 may be designed to capture (or take pictures) of all items (or products) loaded in the shopping cart 600.”), and determine whether the recognized object is a commodity corresponding to the acquired commodity data (¶90 discloses the camera module can capture when a product 550 is improperly loaded in the shopping cart 500), and upon determining that the recognized object is not the commodity corresponding to the acquired commodity data (¶81 discloses “illegitimate (or improper or incorrect) product (or item) is loaded in the shopping cart 400.”; ¶97 discloses “only the image data corresponding to the products, which are determined to be erroneous (i.e., unknown or wrong) by the motion recognition sensor, are transmitted to the server.”), issue a request (¶150 discloses “requesting information for listing at least one or more products corresponding to the received identification information to a server managing the supermarket”) for displaying a message (¶148 discloses “outputting an unknown object message or an ERROR message along with the original image data”) 
“instructing the customer to register the recognized object as a registered commodity.”  However, Itagaki in the same field of endeavor teaches “instructing the customer” (¶66 discloses “In FIG. 12, input of the identification information of the wireless device 40 held by the customer is required … button B51 is the operation button used for instructing the fixing of the input identification information” i.e. instructing the customer) to register the recognized object as a registered commodity” (¶50 and Fig. 8 discloses a purchase support screen; ¶50 discloses “In FIG. 8, the select item for selecting the commodity to be purchased from the commodities sold in the shop is displayed in a display region A21. The display forms of the select item displayed in the display region A21 are switched according to the pressing of buttons B21-23.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements taught by Itagaki to modify the system and method of Kim as claimed by known methods in order to efficiently instruct a customer to register a product in a self-checkout situation where the clerk is not immediately present.  In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  
Regarding Claim 2 and 12:
The combination of Kim and Itagaki discloses the computing device according to claim 1, further comprising: a display, wherein the message is displayed on the display (Kim ¶15 discloses a wireless module of a display device equipped to a shopping cart).
Regarding Claims 3 and 13:
The combination of Kim and Itagaki discloses the computing device according to claim 1, further comprising: a network interface, wherein the request is transmitted to another device via the network interface (Kim ¶52 discloses the bar code reader 102 may be connected to a wireless network, such as the Internet or a local area network, in order to communicate with the control unit 104).
Regarding Claims 4 and 14:
The combination of Kim and Itagaki discloses the computing device according to claim 1, further comprising: a network interface, wherein the commodity data is received from another device via the network interface (Kim ¶15 discloses “the information of at least one or more products is mapped to a first ID information for identifying a specific cart, storing the received information on the at least one or more products in a database along with the first ID information”).
Regarding Claims 5 and 15:
The combination of Kim and Itagaki discloses the computing device according to claim 4, wherein said another device is a wireless (Kim ¶52 discloses the bar code reader 102 may be connected to a wireless network, such as the Internet or a local area network, in order to communicate with the control unit 104) terminal configured to display information about registered commodities (Itagaki ¶45 discloses “the cart terminal 30) is illustrated, as a basic operation, with reference to FIG. 6-FIG. 10.”). The motivation used for the independent claim applies to this claim.
Regarding Claims 6 and 16:
The combination of Kim and Itagaki discloses the computing device according to claim 1, further comprising: an interface connectable to a sensor configured to weigh objects in the shopping cart (Kim ¶87; Fig. 5, 504; Fig. 6, 604), wherein the processor is configured to perform the object recognition upon detection of changes in weight of the objects in the shopping cart by the sensor (Kim ¶¶95-96 discloses by using the weight detection sensor 604, the shopping cart 600 may easily verify that product C 660, which is currently loaded in the shopping cart 600).
Regarding Claims 7 and 17:
The combination of Kim and Itagaki discloses the computing device according to claim 1, wherein an imaging area of the camera includes an entire perimeter of the shopping cart (Kim ¶67 the camera module 603 may be designed to capture (or take pictures) of all items (or products) loaded in the shopping cart 600).
Regarding Claims 8 and 18:
The combination of Kim and Itagaki discloses the computing device according to claim 1, further comprising: a wireless tag reader having a communication range to detect a wireless tag (Kim ¶67 discloses “Near Field Communication (NFC) tags”; ¶167).
Regarding Claims 9 and 19:
The combination of Kim and Itagaki discloses the computing device according to claim 1, further comprising: a wireless tag reader having a communication range to detect a wireless tag (Kim ¶67 discloses “Near Field Communication (NFC) tags”; ¶167) attached to an object displayed on a commodity shelf (Kim ¶176 discloses “digital device 410 and 411 may refer to a device connected to the display shelf”; ¶189 discloses “a random item (or product) is removed or misplaced from a specific shelf”).
Regarding Claims 10 and 20:
The combination of Kim and Itagaki discloses the computing device according to claim 1, wherein the computing device is mounted on a handle of the shopping cart (Kim ¶87 discloses a shopping cart 500 in Fig. 5; Fig. 17 discloses POS device 210 mounted to the handle of the shopping cart; ¶87 discloses a barcode reader 501 mounted to the handle of the shopping cart; Fig. 17, 1210 and 1211 ¶129).
Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Ross Varndell/Primary Examiner, Art Unit 2666